Citation Nr: 0602543	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who had active service from June 
1970 to January 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2004, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
on his part is required.


REMAND

In November a 2005 Veterans Health Administration (VHA) 
medical opinion was associated with the record in this case.  
That same month, the veteran was furnished a copy of the 
opinion and was advised that he had 60 days to submit 
relevant evidence or argument in response.  See 38 C.F.R. 
§§ 20.901, 20.903.  In January 2006 he submitted additional 
evidence in support of his claim, including a private medical 
opinion.  This evidence has not been reviewed by the RO.  In 
a January 2006 statement accompanying the additional evidence 
received, the veteran asked that the case be remanded for RO 
initial review of the additional evidence.  Under Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) the Board has no 
recourse but to comply with such request.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-adjudicate the matter on 
appeal (specifically including initial 
consideration of the additional evidence 
received by the Board in January 2006 
without a waiver of RO review).  If the 
benefit sought on appeal remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purposes of this remand are to satisfy due process 
considerations and the mandates of the Federal Circuit in 
DAV, supra.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


